Citation Nr: 9915465	
Decision Date: 06/02/99    Archive Date: 06/15/99

DOCKET NO.  98-19 097	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 decision by the Board of Veterans' 
Appeals (Board) denying an increased evaluation for post-
traumatic stress disorder should be revised or reversed on 
the grounds of clear and unmistakable error.   


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1942 to October 1943.

2.	In a letter dated March 11, 1999, the veteran was 
informed of the requirements for filing a motion for 
revision of a Board decision based on clear and unmistakable 
error (CUE); a copy was provided to the veteran's 
representative.  

3.	A motion for revision of a Board decision was not filed 
by the veteran or his representative within 60 days of the 
March 11, 1999, letter.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the case must be dismissed without prejudice to 
refiling.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1404(a)).

In a letter dated March 11, 1999, the veteran was informed 
of the requirements for filing a motion for revision of a 
Board decision based on CUE; a copy was provided to the 
veteran's representative.  The veteran was informed that his 
prior motion for reconsideration could not be treated as a 
motion for revision of a Board decision based on CUE.  
Further, it was explained that there were very specific 
rules for filing such motion and a copy of the final CUE 
regulations was provided to the veteran.  A motion for 
revision of a Board decision was not filed by the veteran or 
his representative within 60 days of the March 11, 1999, 
letter.  

Because the moving party did not comply with the 
requirements set forth in Rule 1404(a), the case is 
dismissed without prejudice.


ORDER

The case is dismissed without prejudice to refiling.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 2140 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)), is not a 
final decision of the Board.  Rule of Practice 1409(b), 64 
Fed. Reg. 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1409(b)).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later 
date if you wish.



- 3 -


